Citation Nr: 0715078	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-41 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement an initial compensable rating for the residuals 
of traumatic laceration of the dorsum of the left (minor) 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active military duty from April 1962 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, granted 
service connection with a noncompensable rating for 
residuals, traumatic laceration, dorsum, left (non-dominant) 
hand.  


FINDING OF FACT

Affording the veteran the benefit of the doubt, residuals of 
a traumatic laceration of the left hand have been shown to 
produce painful motion exhibiting significant functional 
impairment throughout the appeal period, including limited 
motion of the left wrist (to 30 degrees on dorsiflexion and 
to 60 degrees on palmer flexion) and decreased strength; the 
laceration scar is not tender, or painful, or unstable, and 
it does not otherwise impair the function of the hand or 
wrist.  


CONCLUSION OF LAW

The criteria for 10 percent rating for the residuals of 
traumatic laceration of the dorsum of the left (minor) hand 
are met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5215 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the veteran, through his 
representative's February 2005 statement and the April 2007 
brief, has asserted that a 10 percent rating is warranted 
under 38 C.F.R. § 4.40 for the functional limitations caused 
by the laceration scar, or that such a rating is warranted 
based on extraschedular consideration.  By this decision, the 
Board agrees that the 10 percent rating is warranted under 
38 C.F.R. § 4.40 from the effective date of service 
connection.  Because this decision effects a complete grant 
of the benefit sought on appeal, appellate review of this 
claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of the regulations defining 
VA's duty to assist.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

Brief Summary of Factual Background

The service medical records relate that the veteran was 
involved in a motorcycle accident and sustained a laceration 
on the dorsum of the left hand.  In a July 2004 rating 
action, the RO granted service connection for residuals of 
traumatic laceration of the dorsum of the left hand.  A 
noncompensable evaluation was assigned, effective in October 
2003.

The July 2004 VA examination report shows that the veteran is 
right handed.  The inservice injury is to the veteran's left 
(minor) hand.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].  The medical findings of record show that the 
disability due to left hand laceration residuals causes 
painful motion exhibiting significant functional impairment 
throughout the appeal period, including limited motion of the 
left wrist (to 30 degrees on dorsiflexion and to 60 degrees 
on palmer flexion) and decreased strength.  The laceration 
scar is not tender, or painful, or unstable, and it does not 
otherwise impair the function of the hand or wrist.  

Law and Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment as to how those 
activities are impacted by the effect of functional loss due 
to pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board notes that while the veteran's service-connected 
condition is identified as residuals of a laceration, 
resultant disability does not warrant a compensable 
evaluation under applicable criteria for rating scars 
directly.  

A 10 percent evaluation is to be assigned for scars, on other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion, and that comprise an area or 
areas of 144 square inches (929 sq. cm.).  A superficial scar 
is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7802.

Superficial, unstable scars are rated 10 percent disabling.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. A 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7804.

The left hand laceration scar does not that comprise an area 
or areas of 144 square inches (929 sq. cm.), it is not 
unstable, and it is not painful.  As such, compensable 
ratings are not warranted for laceration residuals under 
criteria found in Diagnostic Codes 7802, 7803, or 7804.  

More pertinent to the veteran's laceration residuals, 
however, is Diagnostic Code 7805, which indicates other scars 
are to be rated based on limitation of function of the 
affected part.  Diagnostic Code 7805.

Here, the evidence shows that the veteran's laceration 
residuals do limit the functionality of the veteran's left 
wrist.  Appropriately, the RO has chosen to rate the 
laceration residuals under criteria found at 38 C.F.R. § 
4.71a, Diagnostic Code 5215, for limitation of motion of the 
wrist.  The criteria at Code 5215 provide for a 10 percent 
rating for limitation of motion of the wrist (major or minor) 
to less than 15 degrees of dorsiflexion or with palmer 
flexion limited in line with the forearm.  This is the 
highest rating permitted under this Diagnostic Code.  

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees.  Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees.  38 C.F.R. 4.71, Plate I. 

While the RO found that the loss of motion of the left wrist 
caused by the service-connected laceration residuals was not 
so severe as to warrant a compensable rating under Code 5215, 
the Board disagrees.  The evidence shows that the veteran has 
limitation of motion of the left wrist due to laceration 
residuals.  In addition, the veteran is also experiencing 
weakened movement and fatigability with repetitive use.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Considering the above medical evidence, particularly in light 
of the United States Court of Appeals for Veterans Claims 
(Court) holding in DeLuca and the provisions of 38 C.F.R. §§ 
4.40, 4.45, and affording the veteran the benefit of the 
doubt, 38 U.S.C.A. § 5107(b), the Board finds that the 
disability due to the laceration residuals more nearly 
approximates the criteria for a 10 percent rating under Code 
5215.  This is the maximum schedular rating that can be 
assigned for the service-connected disability.  [A higher 
rating is not possible based on other criteria for rating 
wrist disability without ankylosis, which hasn't been shown 
in this case.  See Code 5214.]

After reviewing the evidence in conjunction with the Deluca 
case, it is the judgment of the Board that the left hand 
disability warrants a 10 percent rating from the effective 
date of service connection under Diagnostic Code 5215.

As stated above, however, the evidence does not provide a 
basis for a rating in excess of 10 percent.  The evidence 
does not show the presence of ankylosis.  The Board notes 
that there is triangular-shaped scar that measured 2 x 1 1/2 
inches.  It was not shown to be painful, unstable, or that it 
otherwise limited the function of the left hand.  It was 
described as well healed.  Any symptoms resulting from the 
scarring is included in the current rating.  Accordingly, the 
Board finds that a rating in excess of 10 percent is not 
warranted.
 
Considering the possibility of an extraschedular evaluation, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his laceration residuals since his separation from service.  
Neither does the record reflect marked interference with 
employment due to the disability.  The veteran has submitted 
no evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his service-connected laceration residual disability.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1).  

In summary, then, the Board concludes that the criteria are 
met for an increased rating to 10 percent for residuals of 
traumatic laceration of the dorsum of the left (minor) hand.  
38 U.S.C.A.  §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.10, 4.40,  4.45, 4.59, 4.71a, Code 5215.   



ORDER

An increased rating to 10 percent (and no higher) for 
residuals of traumatic laceration of the dorsum of the left 
(minor) hand, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


